Case 19-05017       Doc 10      Filed 09/09/19         Entered 09/09/19 13:26:14   Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF CONNECTICUT
                                          BRIDGEPORT DIVISION
    In re:

    ALAN ALBERT LOURENCO                                           :   CHAPTER 7
                                                                   :
                               Debtor                              :   CASE NO. 18-51399
    ---------------------------------------------------------------x
    DANIEL LOURENCEO                                               :   ADV. PROC. NO. 19-05017
                                                                   :
                               Plaintiff                           :
    vs.                                                            :
                                                                   :
    ALAN ALBERT LOURENCO, ALBERT                                   :
    LOURENCO, A L REAL ESTATE HOLDINGS :
    LLC, L&L PARTNERS, LLC, DANBURY                                :
    RENT-A TRUCK, INC.                                             :
                                                                   :
                               Defendants                          :
    ---------------------------------------------------------------x

                                     NOTICE OF APPEARANCE AND
                                    DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE, that the undersigned attorney hereby enters an appearance in

    the above-captioned adversary proceeding on behalf of Alan Albert Lourenco and, pursuant to 11

    U.S.C. §342(a) and Rules 2002, 2018, 3017, 9007 and 9010(b) of the Federal Rules of

    Bankruptcy Procedure, demands that all notices given or required to be given in this case and all

    papers, documents and/or pleadings filed herein, served or required to be served in this case be

    given or served, as the case may be, to or upon the undersigned at the office, Post Office address,

    email address, telephone and facsimile numbers set forth below.

             PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

    notices and papers referred to in the rules and statutes specified above but also includes, without

                                                             1
Case 19-05017     Doc 10     Filed 09/09/19      Entered 09/09/19 13:26:14          Page 2 of 4




    limitation, every order, application, motion, petition, pleading, request, complaint, demand, or

    other document which is filed with or brought before this court or which affects the debtor or the

    property of the debtor or of the estate (and any and all notices of hearing with respect to any of

    the foregoing), whether formal or informal, whether written or oral and whether transmitted or

    conveyed by mail delivery, telephone, telegraph, facsimile transmission, telex or otherwise.

           PLEASE TAKE FURTHER NOTICE, that neither this Notice, Demand and Request nor

    any later appearance, pleading, claim, or suit shall waive (1) any right to have final orders and

    judgments in core and non-core matters entered only after de novo review by a District Court

    Judge; (2) any right to trial by jury in any proceedings so triable in this case or in any case,

    controversy, or proceedings related to this case; (3) any right to have the District Court withdraw

    the reference in any matter subject to mandatory or discretionary withdrawal; or (4) any other

    rights, claims, actions, defenses, setoffs or recoupments to which Alan Albert Lourenco is or

    may be entitled under agreements, in law, in equity, or otherwise, all of which rights, claims,

    actions, defenses, setoffs and recoupments of Alan Albert Lourenco are hereby fully and

    expressly reserved.

                   Dated at Bridgeport, Connecticut, this 9th day of September, 2019

                                                   Alan Albert Lourenco,

                                           By:     _/s/ Matthew K. Beatman
                                                   MATTHEW K. BEATMAN (ct08923)
                                                   ZEISLER & ZEISLER, P.C.
                                                   10 Middle Street, 15th floor
                                                   Bridgeport, CT 06604
                                                   (203) 368-4234
                                                   email MBeatman@zeislaw.com
                                                   His Attorney

                                                      2
Case 19-05017       Doc 10      Filed 09/09/19         Entered 09/09/19 13:26:14   Page 3 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF CONNECTICUT
                                          BRIDGEPORT DIVISION
    In re:

    ALAN ALBERT LOURENCO                                           :   CHAPTER 7
                                                                   :
                               Debtor                              :   CASE NO. 18-51399
    ---------------------------------------------------------------x
    DANIEL LOURENCEO                                               :   ADV. PROC. NO. 19-05017
                                                                   :
                               Plaintiff                           :
    vs.                                                            :
                                                                   :
    ALAN ALBERT LOURENCO, ALBERT                                   :
    LOURENCO, A L REAL ESTATE HOLDINGS :
    LLC, L&L PARTNERS, LLC, DANBURY                                :
    RENT-A TRUCK, INC.                                             :
                                                                   :
                               Defendants                          :
    ---------------------------------------------------------------x

                                       CERTIFICATION OF SERVICE

             This is to certify that on the 9th day of September, 2019, a true copy of the Appearance

    filed on behalf of Alan Albert Lourenco were served via the Court’s electronic CM/ECF system or

    via US Mail to the following parties:

    Via ECF to:

        Timothy M. Herring          tmh@danburylaw.com

        Christopher G. Winans          chris@cgwinansesq.com

    Via Regular mail to:

    Alan Albert Lourenco
    106 Taunton Hill Road
    Newtown, CT 06470




                                                             1
Case 19-05017   Doc 10    Filed 09/09/19     Entered 09/09/19 13:26:14         Page 4 of 4




    Albert A Lourenco
    106 TAUNTON HILL ROAD
    NEWTOWN, CT 06470

    A L Real Estate Holdings, LLC
    89 Triangle Street
    Danbury, CT 06810


    L & L Partners, LLC
    89 Triangle Street
    Danbury, CT 06810

    Danbury Rent-A Truck, Inc.
    89 Triangle Street
    Danbury, CT 06810


          Dated at Bridgeport, Connecticut, this 9th day of September, 2019.

                                               Alan Albert Lourenco,

                                       By:     __/s/ Matthew K. Beatman__
                                               MATTHEW K. BEATMAN (ct08923)
                                               ZEISLER & ZEISLER, P.C.
                                               10 Middle Street, 15th floor
                                               Bridgeport, CT 06604
                                               (203) 368-4234
                                               His Attorney




                                                  2
